Carswell, Adel and Lewis, JJ., concur; Close, P. J., and Taylor, J., dissent and vote to affirm, with the following memorandum: The admission on cross-examination of the excluded proof claimed to bear upon the credibility of plaintiff’s witnesses Bigazzi might well have been illegally prejudicial to plaintiff. Discretion vested in the trial court to exclude it. That such discretion *1029was properly exercised appears when we consider the statement of defendant’s counsel at folios 97 to 99 of the record, which statement is, in effect, an offer of proof, and indicates clearly the prejudice to plaintiff which would have resulted from the admission of the proof by the learned Trial Justice.